              Case 2:18-mc-00197-JAM-KJN Document 185 Filed 04/09/21 Page 1 of 1

                               UNITED STATES DISTRICT COURT
                                                      FOR THE
                                         EASTERN DISTRICT OF CALIFORNIA

         IN RE: STEVEN WAYNE BONILLA,

                                                           No. 2: 18-mc-197 JAM KJN P (ECF Nos. 69,
                                                           71, 72, 73, 75-80)

                                                                  NOTICE AND ORDER RE: FILING
                                                                  BY VEXATIOUS LITIGANT


                Plaintiff, Steven Wayne Bonilla, has attempted to initiate a new civil action. According
        to the pre-filing order in Case No. 2:18-cv-2544 JAM KJN P (see ECF No. 13), plaintiff has
        been identified as a vexatious litigant who is not permitted to initiate any new habeas corpus
        petitions or civil actions without leave of court so that the court can determine if the new action
        attempts to obtain relief related to plaintiff’s Alameda County conviction, including actions
        which purport to be against other courts, individuals, or agencies on the ground that they failed to
        overturn or vacate the Alameda County conviction. The court has reviewed the complaint in
        accordance with the pre-filing order and finds that:

            ☐ Plaintiff’s action does not attempt to obtain relief related to plaintiff’s Alameda County
              conviction.

            ☒ Plaintiff’s action attempts to obtain relief related to plaintiff’s Alameda County
              conviction.1

        Accordingly, IT IS HEREBY ORDERED that plaintiff
                  ☐ may file the complaint in the above-referenced matter and the Clerk of the Court
                      is directed to file the complaint and assign a civil case number.
                  ☒ may not file the complaint in the above-referenced matter because it attempts to
                      obtain relief related to plaintiff’s Alameda County conviction. The Clerk of the
                      Court is directed to return the complaint to plaintiff.
        Dated: April 8, 2021


        bonilla.vexscreen(5)

1
    Plaintiff’s filings at ECF Nos. 76 and 78 are applications to proceed in forma pauperis. It
appears that these applications are made in support of plaintiff’s other pleadings addressed in this
order seeking relief related to plaintiff’s Alameda County conviction. Plaintiff’s filing at ECF
Nos. 73, 75, 77 and 79 are requests to vacate the vexatious litigant order filed in 2: 18-cv-2544
JAM KJN P. The undersigned finds that these requests are related to plaintiff’s Alameda County
conviction. The undersigned also observes that on October 21, 2019, in 2: 18-cv-2544 JAM KJN
P, the Ninth Circuit dismissed plaintiff’s appeal of the order declaring plaintiff a vexatious
litigant.
